


Exhibit 10.20

 

[g318543kgi001.jpg]

 

November 8, 2011

 

Jeff George

Sandoz AG

Lichtstrasse 35

CH-4058 Basel

Switzerland

 

Don DeGolyer

Sandoz Inc.

506 Carnegie Center, Suite 400

Princeton, New Jersey 08540

 

Re:

Allocation of Preliminary Injunction Bond Liability under the Joint
Prosecution/Common Interest Agreement

 

Dear Jeff and Don:

 

Reference is hereby made to the Collaboration and License Agreement (the
“Agreement”) entered into as of November 1, 2003 by and among Sandoz AG (via
assignment from Sandoz N.V. (f/k/a Biochemie West Indies N.V.)), Sandoz Inc.
(f/k/a Geneva Pharmaceuticals, Inc.) (collectively, “Sandoz”) and Momenta
Pharmaceuticals, Inc. (“Momenta”) (Sandoz or Momenta, a “Party”, and together,
the “Parties”).  Reference is also made to the letter agreement attached hereto
(the “Amphastar Litgation Letter”) dated September 22, 2011 among the Parties
relating to the mechanics, lead role, allocation of costs, and allocation of
damages or settlements pursuant to Section 8.7 of the Agreement in relation to
the patent infringement suit filed by Momenta and Sandoz against Amphastar
Pharmaceuticals, Inc., Watson Pharmaceuticals, Inc. and/or their appropriate
subsidiaries, affiliates, agents and distributors (the “Amphastar Litigation”)
as well as the letter referenced therein dated December 1, 2010 and executed by
the Parties in connection with the initiation of litigation against Teva
Pharmaceuticals (the “Section 8.7 Implementation Letter”) (such suit against
Teva referred to herein as the “Teva Litigation”).  Capitalized terms used in
this letter that are not otherwise defined in this letter shall have the
meanings ascribed to them in the Agreement.

 

The Parties hereby agree that paragraphs 5 and 6 of the Section 8.7
Implementation Letter are amended and restated as follows:

 

1

--------------------------------------------------------------------------------


 

5. The JSC expressly reserves the right to approve in writing, or to delegate to
an officer of each Party, the right to approve in writing, the posting of a bond
or bonds in connection with the issuance of a preliminary injunction in the
Amphastar Litigation and in the Teva Litigation.  With respect to the Amphastar
Litigation, the Parties agree as follows:

 

a.              For the period prior to March 1, 2012, Momenta shall post a bond
of $35 million and Sandoz shall post of bond of $65 million on or before the
close of business on November 10, 2011 to satisfy the $100 million bond
requirement established by the court to maintain the preliminary injunction
against Amphastar Pharmaceuticals, Inc., Watson Pharmaceuticals, Inc. and/or
their appropriate subsidiaries, affiliates, agents and distributors (the
“Defendants”).  Each Party shall bear its own costs for such bonds.  The Parties
agree that should the Aventis TPC Period (as further discussed in paragraph b,
below) terminate prior to March 1, 2012, each Party shall bear ultimate
liability for payment of damages to the Defendants as a result of the injunctive
relief awarded (should such damages be awarded by the court) in the following
allocated percentages:  sixty-five percent (65%) by Sandoz and thirty-five
percent (35%) by Momenta; provided that such damages so awarded to Defendants
are not in excess of the current $100 million aggregate bond obligation.

 

b.              If as of the close of business on February 29, 2012, the Aventis
TPC Period remains in effect under Section 4.8 of the Agreement (which provides
for payment of a hybrid royalty and profit share arrangement), then:

 

i.                  Momenta shall, to the extent the preliminary injunction and
bonding obligation remain in effect, post an additional bond in the amount of
$15 million and Sandoz shall have the right to reduce its bond obligation by
such amount. The Parties shall cooperate to ensure the replacement of bonding
responsibility occurs in a timely manner on March 1, 2012 and without disruption
to the preliminary injunction.

 

ii.               Subject to paragraph c., Momenta and Sandoz shall each
thereafter be liable for fifty percent (50%) of the liability for payment of
damages to the Defendants as a result of the injunctive relief awarded should
such damages be awarded by the Court.

 

c.               Should the court determine that the bond requirements are
insufficient, the Parties shall discuss and consider an increase in good faith,
but

 

2

--------------------------------------------------------------------------------


 

neither Party shall be obligated to post a bond in excess of the applicable
obligations set forth in paragraphs a and b, above, or to otherwise assume
liability to the other Party for damages to the Defendants as a result of the
injunctive relief awarded should such damages be awarded by the Court in excess
of the limits set forth in paragraphs a and b, above.  Each Party may elect to
proceed at its sole risk and expense to post an increase in any such bond
requirements in support of a preliminary injunction, and such Party shall bear
all responsibility for damages, interest, penalties, attorney’s fees or other
expenses in excess of the applicable obligated liability amounts of the other
Party under paragraphs a and b, above in connection with the continuation of the
preliminary injunction or the bond after such Party makes such election to post
an increase in the bond and continue the preliminary injunction. Notwithstanding
anything contained in the Amphastar Litigation Letter, the Section 8.7
Litigation Letter, or herein, the Parties expressly agree that neither Party
shall have the right to withdraw its agreed-upon share of the bond or disclaim
its agreed-upon allocated liability for damages related to the Amphastar
Litigation without the prior, written consent of the other Party.

 

6.  In the event of the approval by both Parties to post security in support of
a temporary restraining order and a preliminary injunction in the Teva
Litigation, Momenta and Sandoz shall each be liable for (a) posting fifty
percent (50%) of the bonding requirement at their own expense and (b) fifty
(50%) of the liability for payment of damages to the defendants in the Teva
Litigation as a result of any such injunctive relief awarded should such damages
be awarded by the Court.  If the Parties do not otherwise agree to post a bond,
then either Party, may elect to proceed at its sole risk and expense to post the
entire bond in support of a preliminary injunction, and such Party shall bear
all responsibility for damages, interest, penalties, attorney’s fees or other
expenses in the Teva Litigation incurred after such Party makes such election to
solely post the bond and implement the preliminary injunction.

 

The Parties agree that paragraphs 6 and 7 of the Section 8.7 Litigation Letter
are hereby renumbered as paragraphs 7 and 8, respectively, and that such
paragraphs shall remain in full force and effect.

 

The Parties agree that should any disputes arise relating to the conduct of the
Amphastar Litigation or the Teva Litigation, including without limitation, under
amended and restated paragraphs 5 and 6 of the Section 8.7 Litigation Letter,
the President and CEO of Momenta and Sandoz AG shall promptly meet or discuss by
teleconference the dispute and seek in good faith to resolve any differences.

 

The Parties further agree that this amendment to the Amphastar Litigation Letter
and the Section 8.7 Litigation Letter shall be effective as of November 8, 2011
and may be signed in counterparts by each of the Parties.

 

3

--------------------------------------------------------------------------------


 

Except as expressly amended by this letter, the Amphastar Litigation Letter and
the Section 8.7 Litigation Letter shall remain in full force and effect.

 

If the foregoing is consistent with your understanding, please signify your
assent by signing both copies of this letter.

 

Sincerely,

 

 

 

/s/ Bruce Leicher

 

 

 

Bruce A. Leicher

 

Sr. Vice President and General Counsel

 

 

Agreed:

 

 

SANDOZ INC.

SANDOZ AG

 

 

By:

/s/ Don Degolyer

 

By:

/s/ C. Ackermann

Name:

Don Degolyer

 

 

 

 

Name:

Christina Ackermann

Title:

President

 

 

 

 

Title:

General Counsel Sandoz

Date:

11/8/2011

 

 

 

 

Date:

May 8/2011

 

 

 

 

By:

/s/ Jeff George

 

 

 

 

Name:

Jeff George

 

 

 

 

Title:

Head of Sandoz

 

 

 

 

Date:

Nov 8/2011

 

4

--------------------------------------------------------------------------------
